DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. (US 20090041316 A1) in view of Hang et al. NPL (“APP2: automatic tracing of 3D neuron morphology based on hierarchical pruning of a gray-weighted image distance-tree”).
Regarding claim 1, Koos et al. teach a non-transitory computer-accessible medium having stored thereon computer-executable instructions (see Fig.8, para [0122]; “instructions implementing the application 808 are tangibly embodied in a computer-readable medium”) for generating at least one image of at least one anatomical structure in at least one biological sample (see Abstract, “An system and method provide the ability to image a biological sample” para [0031]; “Furthermore, the availability of several distinct colors allows multiple cells or structures to be analyzed in the sample”), wherein, when a computing arrangement executes the instructions, the computing arrangement is configured to perform procedures (see para [0122]; “Further, the application 808 is comprised of instructions which, when read and executed by the computer 800, causes the computer 800 to perform the steps necessary to implement and/or use the present invention”) comprising: receiving first wide field microscopy imaging information for the biological sample (see para[0024] “In these block-based approaches, the sectioned face of the macroscopic sample 200 is tiled and imaged directly with either wide-field microscopy or laser scanning microscopy”; see also [0027] “Wide-field microscopic techniques will image the sample at the surface of the block”; Note: the tiled and imaged section is construed as “imaging information. However, Koos et al. does not teach as further claimed, but 
Hang et al. teaches generating second imaging information by applying a gradient-based distance transform to the first imaging information (see page 1449, section 2.3; “To enhance the step of producing an initial neuron reconstruction, in APP2, we apply the distance transform (DT) to the input image. In case of an image region that has relatively ‘flat’ intensity, DT is able to create a gradient of image intensity: close to the center of this region, the image intensity is large, and close to the boundary, the intensity is small. We call this ICDB principle, which stands for ‘increase the intensity in the center and decrease the intensity near boundary”); and generating the at least one image based on the second imaging information (see page 1449, Fig. C-D disclose generating second image after applying distance transform). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Hang et al. in order to build a high-quality initial reconstruction of skeleton of the neuron (see page 1449, section 2.3).
Regarding claim 7, the rejection of claim 1 is incorporated herein.
Hang et al. in the combination further teach wherein the gradient-based distance transform includes determining a global minimum intensity value based on voxels in the first imaging information (see page 1449, section 2.3; “To enhance the step of producing an initial neuron reconstruction, in APP2, we apply the distance transform (DT) to the input image. In case of an image region that has relatively ‘flat’ intensity, DT is able to create a gradient of image intensity: close to the center of this region, the image intensity is large, and close to the boundary, the intensity is small. We call this ICDB principle, which stands for ‘increase the intensity in the center and decrease the intensity near boundary”.  Note: In this article, “pixel” is synonymous with voxel; see section 2.2 for example).
Regarding claim 8, the rejection of claim 7 is incorporated herein.
Hang et al. in the combination further teach wherein the gradient-based distance transform further includes determining at least one seed voxel based on the global minimum intensity value (see Fig.2A, page 1449 Section 2.2; “In FM, we model an image as a graph, where each graph vertex corresponds to an image pixel (voxel). There is an edge between each pair of immediately neighboring pixel vertices. FM grows the image graph from a set of predefined seed vertices to all remaining image pixel vertices in a distance-increasing order”).
Regarding claim 9, the rejection of claim 8 is incorporated herein.
Hang et al. in the combination further teach wherein the gradient-based distance transform further includes: determining an intensity value for neighboring voxels of the at least one seed voxel; determining a particular neighbor voxel of the neighboring voxels that has a highest intensity; and adding the intensity value for the at least one seed voxel to the particular neighbor voxel (see page 1449, section 2.2; also section 2.3; “To enhance the step of producing an initial neuron reconstruction, in APP2, we apply the distance transform (DT) to the input image. In case of an image region that has relatively ‘flat’ intensity, DT is able to create a gradient of image intensity: close to the center of this region, the image intensity is large, and close to the boundary, the intensity is small. We call this ICDB principle, which stands for ‘increase the intensity in the center and decrease the intensity near boundary”).
Regarding claim 12, the rejection of claim 1 is incorporated herein.
Koos et al. in the combination further teach wherein the computer arrangement is further configured to: split the wide field microscopy imaging information into a plurality of tiles (see Fig. 1 element 100-102, page [0017]; “At step 102, the entirety of each of the large sections 202 is imaged in the form of tiles T1-T12 as illustrated in FIG. 2C. To obtain tiled imaging of a single large section 202, adjacent lateral subregions (referred to as tiles) are optically imaged within each section 202 using either wide-field microscopy or laser scanning microscopy. This process is repeated on adjacent sub-regions until the entire region of interest in the large section 202 is completely covered by tiles T1-T12 of images”); and generate the at least one image by stitching together the second imaging information (see para [0018]; “At step 104, the tiles T1-T12 are stitched together and registered to make a sectional montage 206 as illustrated in FIG. 2D. In this regard, the tiles T1-T12 of lateral-adjacent subregions are stitched together to make a sectional montage 206 representing the entire section 202”).  Additionally, Hang et al. in the combination further teach generate the second imaging information by separately applying the gradient-based distance transform to each of the tiles (see page 1449, section 2.3; “To enhance the step of producing an initial neuron reconstruction, in APP2, we apply the distance transform (DT) to the input image”).
Regarding claim 17, the rejection of claim 1 is incorporated herein.
Koos et al. in the combination further teach wherein the at least one biological sample is brain tissue (see para [0080]; i.e., brain tissue sample is discussed).
Regarding claim 18, the scope of claim 1 encompasses the scope of claim 18, accordingly, the rejection analysis of claim1 is equally applicable here. 
Regarding claim 19, the scope of claim 1 encompasses the scope of claim 19, accordingly, the rejection analysis of claim1 is equally applicable here. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. in view of Hang et al. as applied in claims above, and further in view of Jimenez et al. (US 20170103504 A1).
Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Koos et al. and Hang et al. as a whole does not teach as further claimed, but
Jimenez et al. teaches wherein the computer arrangement is further configured to generate the second imaging information by applying an anisotropic diffusion procedure to the first imaging information (see para [0017]; “The system works by carrying out the following sequence parts: [0018] Image acquisition; [0019] Conversion to gray scale; [0020] Anisotropic diffusion filtering to decrease noise and preserve borders”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jimenez et al. in order to allow the image to be modified in such a way that it is easier to locate the outlines (see para [0017-0020]).

Claims 3-5, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. in view of Hang et al. as applied in the claims above, and further in view of Arunachalam et al. NPL “3-D Image Pre-processing Algorithms for Improved Automated Tracing of Neuronal Arbors” cited on IDS.
Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Koos et al. and Hang et al. as a whole does not teach as further claimed, but
Arunachalam et al. teaches wherein the computer arrangement is configured to generate the second imaging information by applying a curvilinear filter and a Hessian-based enhancement filter after the application of the gradient-based distance transform (see page 220, 2nd paragraph; “The first contribution of this work is a set of tools for enhancing curvilinear structures representing neurites in images… Methods such as the multi-scale vesselness measure (Canero and Radeva 2003) use local second-order image features to enhance tubular structures (e.g., vessels, neurites) but suffer from being tightly coupled to a specified range of spatial scales. Meijering et al. (2003) used the Hessian based ridge detector to estimate local directions, but this too is scale specific…. The curvelet transform is particularly attractive for handling images of neurites since the structures of interest are curvilinear. This transform not only provides a shape specific methodology for image denoising and rejection of non-curvilinear structures (e.g., cell nuclei and various image artifacts), but also provides estimates of local structure orientation at each voxel (i.e., a dense orientation map)”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Arunachalam et al. in order to provide estimates of local structure orientation at each voxel (see page 220, 2nd paragraph).
Regarding claim 4, the rejection of claim 3 is incorporated herein.
Arunachalam et al. in the combination further teaches wherein the computer arrangement is configured to generate the second information by applying at least one of (i) a tube enhancement procedure or (ii) a plate enhancement procedure after the application of the gradient-based distance transform (see Abstract, page 220, 2nd paragraph; “Methods such as the multi-scale vesselness measure (Canero and Radeva 2003) use local second-order image features to enhance tubular structures (e.g., vessels, neurites) but suffer from being tightly coupled to a specified range of spatial scales”, see also Fig. 2; “Note the minor artifacts produced by curvelet enhancement are visible in panels (b, c) but have been suppressed by scalar & tensor voting in panels”; Note: examiner interprets the word “plate” as a panel ).
Regarding claim 5, the rejection of claim 4 is incorporated herein.
Arunachalam et al. in the combination further teaches wherein the computer arrangement is further configured to: extract tubular structures in the first imaging information using the tube enhancement procedure; and extract cell bodies in the first imaging information using the plate enhancement procedure (see Fig. 1; “Extracted skeleton in green (shown as 3 pixel wide for clarity), overlaid on the best focus image in red j A screen shot of the Z-corrected final traces in the FARSIGHT trace editor after automatic merges (green arrow) and two edit operations consisting of a split and a merge (red arrow)”, see also page 225, last paragraph; “Case 2 (3-D brightfield image stacks): Given a 3-D brightfield microscope image, the first step is to produce the best-focus image and the depth-map image. These images are two-dimensional. The second step is to apply an image preprocessing pipeline to perform denoising and enhancement of the neuronal structures in the best-focus image. The third step is to extract a skeleton image from the preprocessed image”).
Regarding claim 10, the rejection of claim 9 is incorporated herein. 
Hang et al. in the combination further teach wherein the gradient-based distance transform further includes (a) determining the intensity value for further neighboring voxels of the particular neighbor voxel; (b) determining a further particular neighbor voxel of the further neighboring voxels that has the highest intensity; (c) adding the intensity value for particular neighbor voxel to the further particular neighbor voxel (see Fig.3, page 1449, section 2.3;

    PNG
    media_image1.png
    310
    393
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    572
    402
    media_image2.png
    Greyscale

Regarding claim 15, the rejection of claim 1 is incorporated herein.
Arunachalam et al. in the combination further teach wherein the at least one image includes at least one of (i) a bounded view of the at least one anatomical structure, (ii) a structural view of the at least one anatomical structure, or (iii) a classification view of the at least one anatomical structure (see page 220, col.1  
    PNG
    media_image3.png
    345
    393
    media_image3.png
    Greyscale


Regarding claim 16, the rejection of claim 1 is incorporated herein.
Arunachalam et al. in the combination further teach wherein the at least one anatomical structure is at least one of (i) at least one neurite or (ii) at least one cell body (see Abstract, 1st page col.2 introduction; “Achieving the cherished goal of automating neurite tracing from 3-dimensional images requires image analysis algorithms that can cope with real images containing diverse imperfections collected by contemporary widefield and confocal microscopes”).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. in view of Hang et al. as applied in the claims above, and further in view of Cotte et al. (US 20210271853 A1).
Regarding claim 6, the rejection of claim 1 is incorporated herein. The combination of Koos et al. and Hang et al. as a whole does not teach as further claimed, but
Cotte et al. teach wherein the second imaging information is an opacity map (see para [0126]; “the user can select colors from the stain coloring panel 17 of the command panel 16 and other variables such as opacity and edge softness for the displayed parameter ranges 18a-18d” see also para [0176]; “hardness—gives the shape of the opacity function inside the rectangle; values between 0 to 1; [0177] alpha—the opacity maximum; values between 0 and 1; 1—completely opaque; 0—transparent”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Cotte et al. in order to ease the visual colocalization of the C-stain and the D-stain (see para [0126]).
Regarding claim 11, the rejection of claim 6 is incorporated herein.
Hang et al. in the combination further teach wherein the gradient-based distance transform includes determining the global minimum intensity value for each z-slice in the first imaging information (see page 1449, section 2.3; “. In case of an image region that has relatively ‘flat’ intensity, DT is able to create a gradient of image intensity: close to the center of this region, the image intensity is large, and close to the boundary, the intensity is small. We call this ICDB principle, which stands for ‘increase the intensity in the center and decrease the intensity near boundary’. It would help to build a high-quality initial reconstruction by forcing the shortest path to go through the skeleton of the neuron……To use GWDT, we often use a low threshold value (e.g. the average intensity of an entire image)”). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. in view of Hang et al. as applied in the claims above, and further in view of Zheng et al. (US 20210082595 A1).
Regarding claim 14, the rejection of claim 1 is incorporated herein. The combination of Koos et al. and Hang et al. as a whole does not teach as further claimed, but
Zheng e al. teaches wherein the at least one image is at least one gigapixel image having a 3600 horizontal field-of-view (see para [0167]; “Using the color imaging FPI system 10 with a 2× objective lens of embodiments, the field-of-view is the same as the 2× case (i.e., 13.25 mm in diameter) while the maximum NA is ˜0.5, results in more than 1.8 gigapixel across the entire image by Nyquist rate. Images 1106 and 1107 in FIG. 11A are color images showing the field-of-view and corresponding maximum NA of an FPI system 10, according to an embodiment of the invention.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Zheng et al. in order to reduce processing time (see para [0167]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koos et al (US 20090041316 A1).
Regarding claim 20,  Koos et al. teaches  non-transitory computer-accessible medium having stored thereon computer-executable instructions (see Fig.8, para [0122]; “instructions implementing the application 808 are tangibly embodied in a computer-readable medium”)   for generating at least one image of at least one anatomical structure in at least one biological sample (see Abstract, “An system and method provide the ability to image a biological sample” para [0031]; “Furthermore, the availability of several distinct colors allows multiple cells or structures to be analyzed in the sample”), wherein, when a computing arrangement executes the instructions, the computing arrangement is configured to perform procedures (see para [0122]; “Further, the application 808 is comprised of instructions which, when read and executed by the computer 800, causes the computer 800 to perform the steps necessary to implement and/or use the present invention”) comprising: receiving wide-field microscopy (WFM) imaging information for the biological sample (see para [0024] “In these block-based approaches, the sectioned face of the macroscopic sample 200 is tiled and imaged directly with either wide-field microscopy or laser scanning microscopy”; see also [0027] “Wide-field microscopic techniques will image the sample at the surface of the block”; Note: the tiled and imaged section is construed as “imaging information”);  identifying (i) in-focus voxels in the WFM imaging information and (ii) out-of-focus voxels in the WFM imaging information; minimizing an effect of the out-of-focus voxels with a penalized voxel weighting; maximizing the effect of the in-focus voxels; and generating the at least one image based on the minimized out-of-focus voxels and the maximized in-focus voxels (see para [0045]; “Focus (referred to as imaging Z) of the LSM is achieved either by moving the entire LSM scan head 402 and objective 404 up and down or by employing a piezo stepper motor to move just the microscope objective 404 up and down. Alternatively, the entire cutting apparatus/shifting table 406 can be moved up and down for focus” see also para [0028]; “LSMs can collect optical sections by either rejecting out of focus signals with a pinhole (confocal) or specifically exciting only a restricted spatial position (multiphoton). Because of the restricted optical section, these techniques do not need the sample to be infiltrated with an opaque dye. At step 304, the top of the stack of images can be set to begin below the sectioned and destroyed block surface (i.e., the upper portion of the block surface is removed)”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. in view of Arunachalam et al.
Regarding claim 21, Koos et al. teach a method for visualizing wide-field microscopy (WFM) imaging information (see para [0027]; “Wide-field microscopic techniques will image the sample at the surface of the block”), comprising: receiving WFM imaging information related to a region of interest of at least one anatomical structure (see para [0028]; “At step 312, the internal structures are aligned and registered” see also para [0031]; “Furthermore, the availability of several distinct colors allows multiple cells or structures to be analyzed in the sample”); partitioning the WFM imaging information into a plurality of first image tiles (see para [0016-0017]; “FIG. 2A illustrates a large biological sample 200. At step 100, the large sample 200 is sectioned to get large sections 202 as illustrated in FIG. 2B. To section the sample 200, large serial sections 202 are cut and collected throughout a large macroscopic sample 200….At step 102, the entirety of each of the large sections 202 is imaged in the form of tiles T1-T12 as illustrated in FIG. 2C. To obtain tiled imaging of a single large section 202, adjacent lateral subregions (referred to as tiles) are optically imaged within each section 202 using either wide-field microscopy or laser scanning microscopy. This process is repeated on adjacent sub-regions until the entire region of interest in the large section 202 is completely covered by tiles T1-T12 of images”); stitching the second image tiles into a visualization data set; and using a computer hardware arrangement, performing the visualization based on the stitched second image tiles (see para [0018]; “At step 104, the tiles T1-T12 are stitched together and registered to make a sectional montage 206 as illustrated in FIG. 2D. In this regard, the tiles T1-T12 of lateral-adjacent subregions are stitched together to make a sectional montage 206 representing the entire section 202” see also para [0119]; “High-resolution extended-volume 3-D reconstructions are useful for all areas of life sciences because they allow the researcher to visualize large complicated samples in a range of scales from molecule to organ. Identifying dependencies and interconnectivities are much easier to appreciate when the entire sample is visualized and as opposed to isolated small regions”). However, Koos et al. does not teach as further claimed, but
Arunachalam et al. in the combination further teach generating a plurality of second image tiles by applying a feature extraction procedure to the first image tiles including penalizing out of focus voxels in a particular image tile of the first image tiles and rewarding in focus voxels in the particular image tile to extract cell features ( see Fig.1; “Fully preprocessed best-focus image i Extracted skeleton in green (shown as 3 pixel wide for clarity), overlaid on the best focus image in red j A screen shot of the Z-corrected final traces in the FARSIGHT trace editor after automatic merges (green arrow) and two edit operations consisting of a split and a merge (red arrow)”; Note: “best-focus image” is read as extracted image tiles that do not consider out of focus voxels). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Arunachalam et al. in order to avoid significant errors in the extracted trees (see Fig.1).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. in view of Arunachalam et al. et al. as applied in the claim 21 above, and further in view of Jimenez et al.
Regarding claim 22, the rejection of claim 21 is incorporated herein. The combination of Koos et al. and Arunachalam et al. as a whole does not teach as further claimed, but
Jimenez et al. teach further comprising generating the second image tiles by performing an anisotropic diffusion procedure on each of the first image tiles (see para [0020]; “Anisotropic diffusion filtering to decrease noise and preserve borders”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jimenez et al. in order to allow the image to be modified in such a way that it is easier to locate the outlines (see para [0017-0020]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koos et al. and Arunachalam et al. in view of Jimenez et al. as applied in the claims above, and further in view of Hang et al.
Regarding claim 23, the rejection of claim 22 is incorporated herein. The combination of Koos et al., Arunachalam et al. and Jimenez et al. as a whole does not teach as further claimed, but
Hang et al. teach further comprising generating the second image tiles by performing a gradient-based distance transform on each of the first image tiles (see page 1449, section 2.3; “To enhance the step of producing an initial neuron reconstruction, in APP2, we apply the distance transform (DT) to the input image. In case of an image region that has relatively ‘flat’ intensity, DT is able to create a gradient of image intensity: close to the center of this region, the image intensity is large, and close to the boundary, the intensity is small. We call this ICDB principle, which stands for ‘increase the intensity in the center and decrease the intensity near boundary”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Hang et al. in order to build a high-quality initial reconstruction of skeleton of the neuron (see page 1449, section 2.3).
Regarding claim 24, the rejection of claim 23 is incorporated herein.
Arunachalam et al. in the combination further teach generating the second image tiles by performing a tube enhancement procedure and a plate enhancement procedure on each of the first image tiles (see Abstract, page 220, 2nd paragraph; “Methods such as the multi-scale vesselness measure (Canero and Radeva 2003) use local second-order image features to enhance tubular structures (e.g., vessels, neurites) but suffer from being tightly coupled to a specified range of spatial scales” see also Fig. 2; “Note the minor artifacts produced by curvelet enhancement are visible in panels (b, c) but have been suppressed by scalar & tensor voting in panels (e, f)” examiner interpret  the word “plate” as a panel).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 13 further recites “the computer arrangement is further configured to apply the gradient-based distance transform to: identify (i) in-focus voxels in the first imaging information and (ii) out-of-focus voxels in the first imaging information; minimize an effect of the out-of-focus voxels; and maximize the effect of the in-focus voxels”. Which is neither anticipated nor rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668   

/VU LE/Supervisory Patent Examiner, Art Unit 2668